 1

 2
                                                                                   FILED IN THE
                                                                               U.S. DISTRICT COURT
                                                                         EASTERN DISTRICT OF WASHINGTON
 3
                                                                          Apr 22, 2019
 4                                                                            SEAN F. MCAVOY, CLERK



 5                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WASHINGTON
 6

 7       ASHLEY B.,
                                                        NO: 2:18-CV-34-RMP
 8                                  Plaintiff,
                                                        ORDER GRANTING IN PART AND
 9             v.                                       DENYING IN PART
                                                        COMMISSIONER’S MOTION FOR
10       COMMISSIONER OF SOCIAL                         RECONSIDERATION
         SECURITY,
11
                                    Defendant.
12

13            BEFORE THE COURT is a motion for reconsideration by the Commissioner

14   of Social Security (the “Commissioner”), ECF No. 24, of the Court’s March 15,

15   2019 order granting Plaintiff Ashley B.’s 1 motion for Equal Access to Justice Act

16   (“EAJA”) fees. See also ECF No. 23. The Court has reviewed the Commissioner’s

17   motion, the record, and is fully informed. The Court finds that the Commissioner’s

18

19   1
         In the interest of protecting Plaintiff’s privacy, the Court uses Plaintiff’s first

20   name and last initial only.

21

     ORDER GRANTING IN PART AND DENYING IN PART COMMISSIONER’S
     MOTION FOR RECONSIDERATION ~ 1
 1   motion for reconsideration is well taken, as the Court inadvertently decided

 2   Plaintiff’s motion for EAJA fees before the Commissioner’s full opportunity to

 3   respond pursuant to LCivR 7 had expired.2 However, the Court does not find that

 4   the Commissioner’s position in the underlying Social Security benefits appeal was

 5   “substantially justified,” and, therefore, leaves the order awarding EAJA fees to

 6   Plaintiff’s counsel intact.

 7           The EAJA mandates that a court “award to a prevailing party . . . fees and

 8   other expenses . . . incurred by that party in any civil action . . . including

 9   proceedings for judicial review of agency action, brought by or against the United

10   States in any court having jurisdiction of that action.” 28 U.S.C. § 2412(d)(1)(A).

11   To be a “prevailing party” the party must prove that the action “resulted in a

12   ‘material alteration of the legal relationship of the parties’ and that the alteration was

13   ‘judicially sanctioned.’” Li v. Keisler, 505 F.3d 913, 917 (9th Cir. 2007) (quoting

14   Buckhannon Bd. & Care Home, Inc. v. W. Va. Dep’t of Health & Human Res., 532

15   U.S. 598, 604–05 (2001)). “[W]hen remand is based on a legal defect in the

16

17   2
         Plaintiff filed her EAJA fees motion on March 7, 2019, noted her motion for

18   hearing on March 11, 2019, and the Court issued its EAJA fees order on March 15,

19   2019. ECF Nos. 22 and 23. According to LCivR 7(c)(2)(B), the Commissioner’s

20   response was not due until March 21, 2019.

21

     ORDER GRANTING IN PART AND DENYING IN PART COMMISSIONER’S
     MOTION FOR RECONSIDERATION ~ 2
 1   agency’s decision, the remand order can be sufficient to confer prevailing party

 2   status.” Wood v. Burwell, 837 F.3d 969, 974 (9th Cir. 2016). A fee award is

 3   inappropriate if “the court finds that the position of the United States was

 4   substantially justified or that special circumstances make an award unjust.” 28

 5   U.S.C. § 2412(d)(1)(A).

 6         The Commissioner has the burden of demonstrating that the agency’s position

 7   is substantially justified. Flores v. Shalala, 49 F.3d 562, 569−70 (9th Cir. 1995).

 8   The test focuses on whether a “‘reasonable person could think’” that the agency’s

 9   position on the issue on which the claimant earned remand was correct. Herron v.

10   Astrue, No. 07-623 HG-BMK, 2012 U.S. Dist. LEXIS 75480, at *13 (D. Haw. May

11   31, 2012) (quoting Pierce v. Underwood, 487 U.S. 552, 566 n. 2 (1988)).

12         The Court adopted the Report and Recommendation of United States

13   Magistrate Judge Mary K. Dimke to grant Plaintiff’s summary judgment motion,

14   deny the Commissioner’s summary judgment motion, and remand the case for

15   further administrative proceedings. ECF Nos. 17 and 20. In adopting Judge

16   Dimke’s Report and Recommendation, the Court overruled the Commissioner’s

17   objection that the administrative law judge (“ALJ”) had permissibly neglected to

18   incorporate a psychologist’s opinion that Plaintiff requires “tolerant and supportive

19   supervisors and coworkers” into Plaintiff’s residual functional capacity (“RFC”), or

20   into a question to the vocational expert. ECF No. 19 at 2−3; see also ECF No. 20 at

21

     ORDER GRANTING IN PART AND DENYING IN PART COMMISSIONER’S
     MOTION FOR RECONSIDERATION ~ 3
 1   2. The Court agreed with Judge Dimke that the psychologist’s opinion, which the

 2   ALJ had otherwise credited, was expressed as a functional limitation and could not

 3   be disregarded in formulating the RFC. ECF No. 20 at 2−3.

 4         The ALJ must include in the RFC determination, and must incorporate into

 5   the hypothetical scenario posed to the vocational expert, any functional limitation

 6   that is supported by substantial evidence. See Ryan v. Comm’r, 528 F.3d 1194,

 7   1199−1202 (9th Cir. 2008); see also Carroll v. Colvin, No. 3:15-CV-5526-DWC,

 8   2016 U.S. Dist. LEXIS 73488 at * 9 (W.D. Wash. June 6, 2016) (finding that an

 9   opinion that “Plaintiff had difficulty in her ability to sustain a daily and weekly work

10   schedule without interruption from her psychological symptoms is precisely the sort

11   of concrete, vocationally-relevant functional restriction an ALJ should consider

12   when formulating an RFC and propounding hypotheticals to a vocational expert.”).

13         Therefore, the Court does not find that the Commissioner’s position had “a

14   reasonable basis both in law and fact.” Decker v. Berryhill, 856 F.3d 659, 664 (9th

15   Cir. 2017) (internal quotation omitted).

16         Accordingly, IT IS HEREBY ORDERED that the Commissioner’s Motion

17   for Reconsideration of the Court’s Order Granting Attorney Fees, ECF No. 24, is

18   GRANTED IN PART with respect to revisiting the Court’s analysis of Plaintiff’s

19   motion for EAJA fees, ECF No. 22, and DENIED IN PART with respect to

20   revoking the award of EAJA fees.

21

     ORDER GRANTING IN PART AND DENYING IN PART COMMISSIONER’S
     MOTION FOR RECONSIDERATION ~ 4
 1         IT IS SO ORDERED. The District Court Clerk is directed to enter this

 2   Order, provide copies to counsel, and close this case.

 3         DATED April 22, 2019.

 4
                                                s/ Rosanna Malouf Peterson
 5                                           ROSANNA MALOUF PETERSON
                                                United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

     ORDER GRANTING IN PART AND DENYING IN PART COMMISSIONER’S
     MOTION FOR RECONSIDERATION ~ 5
